Mr. Justice Sulzbacher,
after making the above statement of facts, delivered the opinion of the court.
In view of the definite provision of article 1564 of the Law of Civil Procedure, which was not repealed by the act of the Legislative Assembly of March 12 of last year, establishing the Supreme Court of Porto Bico as a court of appeals, the District Court of San Juan has acted in accordance with the law in refusing to allow the appeal taken by Francisco Segura from the judgment of eviction rendered.
The present remedy of complaint is declared not to lie, with costs against Francisco Segura. This decision is ordered to be communicated to the District Court of San Juan, that due effect may be given thereto.
*117Chief Justice Quiñones, and Justices Hernández, Figueras and MacLeary concurred..